DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23, 26-29, 55-63, 66, 69, 75-83 are pending.  Claims 1-22, 24-25, 30-54, 64-65, 68, 70-74 have been cancelled.
Claims 66 and 69 are withdrawn as being drawn to a nonelected invention. 
An action on the merits for claims 23, 26-29, 55-63, and 75-83 is set forth below. 
Claim Objections
Claim 61 objected to because of the following informalities:  There is a space between the 1 and 1 in SEQ ID NO. 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23, 26-29, 55-63, and 75-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the hybridization of SEQ ID NO. 17 , does not reasonably provide enablement for determining the presence or absence of Aspergillus. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
 Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Breadth of the claims
The claims encompass methods to detect the presence or absence of any species of Aspergillus.  When the claims are read in light of the specification, the 
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Teachings in the Specification and State of the art
The instant specification provides that Aspergillus can be detected using the probe of SEQ ID No. 17 which contacts the region of SEQ ID NO. 14 (para 83).  Although this region and the sequence encompassed by the probe of SEQ ID NO. 17 in in Aspergillus, the issue is this region is found in other samples.  NCBI (see alignments attached NCBI Sequence BLAST search of SEQ ID NO. 14 Downloaded 3/08/2021 and NCBI Sequence BLAST search of SEQ ID NO. 17 Downloaded 3/08/2021) teaches that region represented by SEQ ID NO 14 is identical to regions in Pasrastagonospora, penicillum, and letospora (for example).  Therefore testing this region would not necessarily provide for the presence or absence of Aspergillus as this region detected or not detected could encompass other components in the sample including Pasrastagonospora, penicillum, and letospora.  Then looking at SEQ ID No. 14 to determine if the probe is specific to Aspergillus a similar issue arises.  The BLAST 
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
The quantity of experimentation in this area is extremely large since there is significant number of parameters, which would have to be studied prior to being able to practice the claimed invention as broadly as written.  The various fragments of region would need to be tested to determine if the presence or absence of Aspergillus could be predictably determined.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
  Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v 
Accordingly, in view of the unpredictability in the art, and the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634